Exhibit 10.2

Bankrate, Inc.

2015 EQUITY COMPENSATION PLAN

PERFORMANCE UNIT AGREEMENT

THIS PERFORMANCE UNIT AGREEMENT (this “Agreement”), dated as of March 15,  2017
(the “Grant Date”), is entered into by and between Bankrate, Inc., a Delaware
corporation (the “Company”), and [NAME], an employee of the Company (the
“Participant”).

WHEREAS, the Bankrate, Inc. 2015 Equity Compensation Plan (the “Plan”) provides
for grants of Restricted Stock Units; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Board”) has decided to make a grant of performance-based Restricted Stock
Units to the Participant in order to promote the best interests of the Company
and its stockholders on the terms and conditions set forth in this Agreement,
conditioned on the Participant’s execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, the parties hereto agree as follows:

1.



Restricted Stock Unit Grant.  The Company hereby grants to the Participant
[NUMBER] Restricted Stock Units (the “Performance Units”), subject to increase
or decrease in accordance with the terms and conditions of this Agreement and
the Plan (which is incorporated herein by reference with the same effect as if
set forth herein in full) in addition to such other restrictions, if any, as may
be imposed by law.    

2.



Definitions.  All capitalized terms used herein shall have the same meaning as
in the Plan, except as otherwise expressly provided.

3.



Vesting and Forfeiture.

(a)



Performance Factor.  The actual number of Performance Units earned by the
Participant, subject to the continued service vesting requirement set forth in
Section 3(b) of this Agreement, shall be determined by multiplying the
Performance Factor (as defined in Exhibit A hereto) for the period commencing on
January 1, 2017 and ending on December 31, 2018 (the “Measurement Period”) by
the number of Performance Units granted pursuant to Section 1 of this Agreement,
rounded to the nearest whole Performance Unit, with the Performance Factor to be
determined upon the date on which the audit of the Company’s financial
statements for 2018 is completed (the “Determination Date”), it being expected
that the Determination Date shall occur in March 2019 (and in no event shall the
determinations contemplated by this sentence be made later than December 31,
2019).  Subject to Section 3(d)(i) of this Agreement, the number of Performance
Units determined pursuant to this Section 3(a) shall be the “Earned Performance
Units.” 



 

--------------------------------------------------------------------------------

 

(b)



Service Vesting.  Except as otherwise set forth in this Agreement, (i) 50% of
the Earned Performance Units shall vest on the Determination Date and (ii) 50%
of the Earned Performance Units shall vest on the third anniversary of the Grant
Date (each, a “Vesting Date”), in each case, subject to the Participant not
incurring a Termination of Service prior to the applicable Vesting Date (if the
number of Earned Performance Units is an odd number, an extra Earned Performance
Unit shall vest on the Determination Date).

(c)



Termination of Service.

(i)



General.  Except as otherwise provided in Sections 3(c)(ii) and 3(c)(iii) of
this Agreement, if the Participant incurs a Termination of Service, any then
outstanding and unvested Performance Units shall be automatically and
immediately forfeited for no consideration.

(ii)



Death or Disability; Termination without Cause Prior to a Change in
Control.  Notwithstanding Section 3(c)(i) of this Agreement, if the Participant
incurs a Termination of Service prior to the third anniversary of the Grant Date
that is due to the Participant’s death or Disability, or due to a termination by
the Company other than for Cause that occurs prior to a Change in Control, the
applicable number of Prorated Earned Performance Units (as defined in
Section 3(c)(v) of this Agreement) shall vest on the later of the date of such
Termination of Service or the Determination Date (and all other Performance
Units shall be forfeited);  provided,  however, that if the Termination of
Service occurs subsequent to the Determination Date, the number of Prorated
Earned Performance Units that shall so vest shall be reduced by the number of
Performance Units, if any, that vested and settled prior to such Termination of
Service.

(iii)



Termination without Cause or Resignation with Good Reason Following a Change in
Control.  Notwithstanding Section 3(c)(i) of this Agreement, if the Participant
incurs a Termination of Service following a Change in Control due to (A) a
termination by the Company without Cause or (B) a termination by the
Participant with Good Reason (as defined in Section 3(c)(iv) of this Agreement),
all unvested outstanding Earned Performance Units (determined in accordance with
Section 3(d) of this Agreement) shall immediately vest as of the date of such
Termination of Service.

(iv)



Definition of Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean: (A) if the Participant is party to an employment, consulting or services
agreement with the Company that defines “good reason,” the definition of “good
reason” set forth therein, and (B) if the Participant is not party to any such
agreement, the occurrence of any of the following events:  (1) a reduction in
the Participant’s base salary or incentive compensation opportunity, (2) a
material diminution in the Participant’s title, position, or duties, or (3) a
relocation of the



2

--------------------------------------------------------------------------------

 

Participant’s principal place of employment that increases the Participant’s
one-way commute by at least 30 miles; provided,  however, that the Participant’s
termination shall not be considered to be with Good Reason unless (x) the
Participant provides the Company with written notice of the event giving rise to
the claim of Good Reason within 30 days following the occurrence of such event,
(y) such event is not corrected, in all material respects, by the Company within
30 days following receipt of such notice, and (z) the Participant incurs a
Termination of Service not more than 30 days following the expiration of such
correction period.

(v)



Definition of Prorated Earned Performance Units.  For purposes of this
Agreement, the “Prorated Earned Performance Units” shall mean a number of
Performance Units, rounded to the nearest whole Performance Unit, equal to the
product of (A) the number of Earned Performance Units that the Participant would
have earned had the Participant not incurred a Termination of Service prior to
the third anniversary of the Grant Date (determined in accordance with
Section 3(a) of this Agreement) multiplied by (B) a fraction, the numerator of
which is the number of days elapsed from the Grant Date through the Date of
Termination and the denominator of which is 1,095.

(d)



Change in Control.  Notwithstanding Section 3(a) or 3(b) of this Agreement:

(i)



Prior to the Determination Date.  If a Change in Control occurs prior to the
Determination Date, (A) the Earned Performance Units shall be determined by the
Committee based upon the Company’s actual performance through the Change in
Control (with both actual performance and the applicable performance metrics
prorated for the portion of the Measurement Period occurring prior to such
closing for purposes of determining the Performance Factor, in accordance with
the final paragraph of Exhibit A hereto); and (B) the number of Earned
Performance Units determined in accordance with clause (A) shall vest in equal
installments on (1) the final day of the Measurement Period (or, if later, upon
the Change in Control) and (2) the third anniversary of the Grant Date, subject
to the Participant not incurring a Termination of Service through such dates. 

(ii)



Following the Determination Date.  If a Change in Control occurs following the
Determination Date but prior to the third anniversary of the Grant Date, all
unvested Earned Performance Units (as determined in accordance with Section 3(a)
of this Agreement) shall continue to vest in accordance with Section 3(b) of
this Agreement.

(e)



Restatement.  If, during the period following the end of the Measurement Period
and prior to the third anniversary of the Grant Date, the Company restates its
earnings for any portion of the Measurement Period and it is determined that the
Participant would have been eligible to receive a different number of Earned



3

--------------------------------------------------------------------------------

 

Performance Units based on such restated earnings, the Committee shall adjust
the number of Earned Performance Units to reflect the number of Performance
Units earned based on the restated earnings, rounded to the nearest whole
Performance Unit (in the case of a restatement subsequent to the Determination
Date that results in a reduction in the number of Performance Units eligible for
vesting, such reduction shall be taken from the Performance Units that would
have been eligible to vest on the third anniversary of the Grant Date pursuant
to Section 3(b) of this Agreement, but shall not be taken from any previously
vested Shares, it being understood that this parenthetical imposes no limitation
on application of Section 3(f) of this Agreement).  This Section 3(e) shall
cease to apply upon a Change in Control.

(f)



Clawback Policy.  The Participant hereby agrees to be subject to the Company’s
Senior Management Team Clawback Policy (the “Clawback Policy”) in all respects,
and acknowledges that the Clawback Policy shall apply to (but that its
application is not limited to) the Performance Units granted hereunder.

4.



Nontransferability.  The Performance Units acquired by the Participant pursuant
to this Agreement shall not be sold, transferred, pledged, assigned, or
otherwise encumbered or disposed of, except as provided herein and in the Plan.

5.



Settlement.  Subject to Section 7 of this Agreement,  the Company shall issue
one Share to the Participant for each Performance Unit that becomes vested
hereunder within 30 days following the applicable Vesting Date.

6.



No Voting Rights; Dividend Equivalents.  Until such time as Performance Units
have been settled pursuant to Section 5 of this Agreement and the underlying
Shares have been delivered to the Participant, and the Participant has become
the holder of such Shares, the Participant shall have no rights as a
stockholder, including, without limitation, any right to dividends or other
distributions or any right to vote.  Notwithstanding the foregoing,  if the
Company declares an ordinary cash dividend the record date of which occurs while
the Performance Units are outstanding, the Participant shall receive additional
Performance Units in an amount determined by dividing the dollar value of the
dividend the Participant would have received on the Performance Units
outstanding on the record date of such dividend by the Fair Market Value of a
Share on the last trading day before the date of the dividend payment (rounded
to the nearest whole Performance Unit).  The additional Performance Units so
granted shall be subject to the same restrictions applicable to the underlying
Performance Units in respect of which they were granted.

7.



Certain Tax Matters.  The Participant expressly acknowledges that the settlement
of the Performance Units acquired hereunder may give rise to “wages” subject to
withholding and agrees that the minimum withholding required by law shall be
satisfied by the Participant surrendering to the Company a portion of the Shares
that are issued or transferred to the Participant upon the settlement of the
Performance Units (and, at the Company’s election, the Company may withhold and
remit to the tax authorities additional Shares so long as the aggregate
withholdings do not exceed the amount of tax that would be due based upon the
highest statutory tax rate in the applicable jurisdiction).  



4

--------------------------------------------------------------------------------

 

Any Shares so surrendered by the Participant shall be credited against any such
withholding obligation at the Fair Market Value of such Shares on the date of
such surrender (and the amount equal to the Fair Market Value of such Shares
shall be remitted to the appropriate tax authorities).

8.



Governing Law; Captions.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the principles of conflicts of law thereof.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.

9.



Plan.  The Performance Units are granted pursuant to the Plan, which is
incorporated herein by reference, and the Performance Units shall, except as
otherwise expressly provided herein, be governed by the terms of the Plan.  In
the event of a conflict between the provisions of this Agreement and the terms
of the Plan, the terms of the Plan shall control.  The Participant hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof.  The Participant and the Company each acknowledge
that this Agreement (together with the Plan) constitutes the entire agreement
and supersedes all other agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

10.



No Employment Rights.  This Agreement shall not create any right of the
Participant to continued employment or limit the right of the Company to
terminate the Participant’s employment at any time and shall not create any
right of the Participant to employment with the Company.

11.



Amendment.  This Agreement may be amended only by mutual written agreement of
the parties.

12.



Assignment.  This Agreement is personal to the Participant and, without the
prior written consent of the Company, shall not be assignable by the Participant
other than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Participant’s legal
representatives.  This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

13.



Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

14.



No Waiver.  The Participant’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.

15.



Section 409A of the Code.  It is intended that the Performance Units granted
pursuant to this Agreement and the provisions of this Agreement be exempt from
or comply with Section 409A of the Code, and all provisions of this Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A of the Code.



5

--------------------------------------------------------------------------------

 

16.



Unfunded Plan.  This Award is unfunded and the Participant shall be considered
an unsecured creditor of the Company with respect to the Company’s obligations,
if any, to issue Shares pursuant to this Agreement (including, without
limitation, as to any Performance Units that vest).  Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Participant and the Company or any other person.

17.



Counterparts.  This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  The parties hereto confirm that any facsimile
copy of another party’s executed counterpart of this Agreement (or its signature
page thereof) shall be deemed to be an executed original thereof.

[Signature Page Follows]

﻿

 

6

--------------------------------------------------------------------------------

 

Exhibit 10.2

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

﻿

BANKRATE, INC.

﻿

﻿

By: _____________________________________
      Name:

      Title:

﻿

﻿

﻿

PARTICIPANT

﻿

﻿

________________________________________

[PARTICIPANT NAME]

 



[Signature Page to Performance Unit Agreement]

--------------------------------------------------------------------------------